Citation Nr: 0335443	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from April 1967 to April 
1970.   Service in Vietnam is indicated by the evidence of 
record.

In December 2000, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides in Vietnam.  
In a November 2001 rating decision, the RO granted service 
connection for diabetes mellitus as well as associated 
bilateral peripheral neuropathy of the lower extremities.  
The RO awarded a 20 percent disability rating for diabetes 
mellitus and awarded 10 percent disability ratings for each 
lower extremity.  The veteran disagreed with the ratings 
assigned and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in October 2002.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected diabetes mellitus is 
manifested by required insulin use, a restricted diet and 
regulation of activities.  There is no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  

2.  The medical and other evidence of record indicates that 
the veteran has an erectile dysfunction that has been 
medically attributed to his diabetes mellitus. 

3.  The medical and other evidence of record indicates that 
the veteran has a skin disorder that has been medically 
attributed to his diabetes mellitus and which is manifested 
by lesions affecting at least 5 percent, but less than 20 
percent of the veteran's body. 

4.  The medical and other evidence of record indicates that 
the veteran has bilateral peripheral neuropathy of the upper 
extremities that has been medically attributed to his 
diabetes mellitus and which is manifested by mild symptoms.   

5.  The medical and other evidence of record indicates that 
the veteran has a digestive system disorder that has been 
medically attributed to his diabetes mellitus and which is 
manifested by mild symptoms.

6.  The medical and other evidence of record does not 
indicate that anemia is medically attributed to the veteran's 
diabetes mellitus.

7.  The medical and other evidence of record indicates that 
the veteran's peripheral neuropathy of the left lower 
extremity is manifested by objectively mild symptoms.

8.  The medical and other evidence of record indicates that 
the veteran's peripheral neuropathy of the right lower 
extremity is manifested by objectively mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
diabetes have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2003).

2.  The criteria for a separate 20 percent disability rating 
for erectile dysfunction have been met.  38 U.S.C.A. § 1155 
(West 2002); § 4.119, Diagnostic Code 7913 Note (1) (2003); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2003).

3.  The criteria for a separate 10 percent disability rating 
for a skin disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); § 4.119, Diagnostic Code 7913, Note (1) (2003); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

4.  The criteria for separate 20 percent disability ratings 
for peripheral neuropathy of each upper extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); § 4.119, Diagnostic 
Code 7913, Note (1) (2003); 38 C.F.R. § 4.124a, Diagnostic 
Code 8612 (2003).

5.  The criteria for a higher disability rating for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8260 (2003).

6.  The criteria for a higher disability rating for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected diabetes and for his 
bilateral peripheral neuropathy of the lower extremities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2002 statement of the case (SOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claims.  More significantly, the veteran was 
informed by means of a March 2001 letter and by means of an 
attachment to the September 2002 SOC as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  

The Board notes that, even though the letter requested a 
response within 60 days and the attachment to the SOC 
requested a response within 30 days, they both also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  With respect to both notice documents, 
the one year period has now expired. 

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) [the PVA case] the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond to 
a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the documents 
sent to the veteran expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.

Moreover, the Federal Circuit's concern in the PVA case was 
that a claimant would be unaware of the time he had left to 
submit evidence is inapplicable in the specific circumstances 
of this case.  The veteran in this case has been made aware 
on numerous occasions, in response to the statement of the 
case and the 90 day notice of transfer of the claims file to 
the Board, that he had more time to submit evidence.  Since 
this claimant has, as a matter of fact, been provided at 
least one year to submit evidence after the VCAA 
notification, and he has done so, the adjudication of his 
claims by the Board at this time will proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran was afforded VA examination in 
September 2001 and March 2002.  The veteran submitted private 
and VA medical records with his notice of disagreement in 
February 2002 and in April 2002.  Extensive VA treatment 
records were obtained by the RO and associated with the 
veteran's VA claims folder.  

In January 2003, the veteran submitted a list of all of 
medications he was taking.  His communication included a 
notation to check with Dr. L. at the VA outpatient clinic.  
The reason for this request was not stated.  The RO did not 
readjudicate the veteran's claims in light of that evidence 
and has not issued a supplemental statement of the case 
(SSOC) which includes it.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
held that the Board cannot consider additional pertinent 
evidence without first remanding the case to the AOJ for 
initial consideration or obtaining the appellant's waiver.  
However, under the circumstances presented in this case the 
Board finds that there is no prejudice to the veteran in 
proceeding to a decision without a remand for initial RO 
consideration of the veteran's list of medications.  There is 
no indication that the veteran takes any medications for 
peripheral neuropathy, and the rating criteria used to 
evaluate peripheral neuropathy make no reference to 
medications.  The rating criteria used to evaluate diabetes 
refer only to insulin use.  Evidence of insulin use by the 
veteran is of record, and the RO specifically found in the 
rating decision here on appeal that insulin use was shown by 
the evidence.  None of the other medications listed are 
considered in the rating criteria used to evaluate the issues 
on appeal, and none appear to be used for treatment of 
diabetes mellitus.  The list of medications submitted by the 
veteran is thus duplicative of relevant evidence already 
considered by the RO or is irrelevant to this case.  

Additionally, the Board does not believe that that the 
veteran's notation to check with Dr. L. has triggered the 
need for additional development in this case.  Many pages of 
VA treatment records are in the file, including records 
signed by Dr. L.    
The veteran has not indicated that any additional pertinent 
records exist, or that Dr. L. is in possession of any 
pertinent records or has any information not already 
contained in the file.  In the absence of any indication on 
the part of the veteran that other pertinent records exist or 
that Dr. L. has anything to add which is not already of 
record, the Board declines to delay resolution of this case 
further.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
As the Court has stated: "The VA's . . . . 'duty to assist' 
is not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran has not requested a hearing 
before either the RO or the Board.  The veteran's  
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

1.  Entitlement to an increased disability rating for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected diabetes, which is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003).  He essentially contends that his diabetes is 
more severe than is contemplated by the currently assigned 
rating.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with diabetes.  Diagnostic 
Code 7913 deals specifically with diabetes.  The Board can 
identify no other diagnostic code that is as appropriate and 
the veteran has not identified one.  Accordingly, the Board 
will evaluate the veteran's diabetes under Diagnostic Code 
7913.



Specific schedular criteria

Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight 
and strength or complications that would be compensable 
if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated;

40 % Requiring insulin, restricted diet, and regulation 
of activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet; 

10 % Manageable by a restricted diet only. 

Note (1).  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913. 

As explained below, the veteran has been diagnosed as having 
erectile dysfunction, a skin problem (ulcers), peripheral 
neuropathy of the upper extremities and a digestive disorder, 
all of which have been medically attributed to diabetes.  The 
veteran himself contends that he has anemia due to his 
diabetes.  These will be evaluated by the Board under Note 1.  
[Peripheral neuropathy of the lower extremities have 
previously been separately rated, and the veteran's 
entitlement to increased ratings will be discussed below.] 

Diabetes - schedular rating

Upon review of the evidence, the Board finds that a 40 
percent rating is warranted for the veteran's service-
connected diabetes mellitus.  As stated above, such a rating 
requires evidence that insulin and a restricted diet are 
required for control of diabetes, and that regulation of 
activities is also required.

The September 2001 VA examiner found that the veteran 
required insulin twice a day, that he is on a calorie 
restricted diet, and that his activities are restricted due 
to diabetes, in addition to blindness and arthritis.  
Although the veteran's activities were not found to be 
restricted solely on the basis of his diabetes, the Board 
does not interpret the rating criteria to require regulation 
of activities due solely to diabetes.  The criteria require 
only evidence showing that the veteran's diabetes requires 
regulation of his activities.  This is clearly shown in the 
September 2001 findings.  As all of the requirements for a 40 
percent disability rating are met, the veteran's claim is 
granted to that extent. 

The Board notes that the veteran has not expressed an intent 
to limit his appeal to a 40 percent rating for diabetes; 
therefore, the Board has also considered whether a higher 
rating is warranted.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he receives it or indicates 
otherwise).

The Board notes that the criteria enumerated under Diagnostic 
Code 7913 are to some extent cumulative.  In addition to the 
criteria for a 40 percent rating discussed above, a 60 
percent rating also requires evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider.  A 60 percent rating further requires 
evidence of complications that would not be compensable if 
separately evaluated.  As will be addressed below, the 
veteran has been diagnosed with several complications of 
diabetes which are not compensable, in addition to several 
which are.  However, despite evidence which satisfies this 
last criterion, the Board finds that the requirement of 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions is not met in this case, and that the ratable 
symptomatology does not approximate that which allows for the 
assignment of a 60 percent disability rating..  

Findings included in the September 2001 VA examination report 
show that the veteran has never been hospitalized for 
ketoacidosis or hypoglycemic reactions.  The Board notes that 
the veteran was hospitalized in August 2001; however, this 
was due to his retinitis pigmentosa.  It was also reported 
that he visited his diabetic care provider every three 
months.  Other evidence includes an October 1997 report in 
which Dr. C.M. stated that the veteran has been having 
hypoglycemic reactions about 1 to 2 times per week.  No 
hospitalization was noted.  In December 1997 and February 
1998, Dr. C.M. noted no serious hypoglycemic reactions.  
Clearly, such findings, even if considered reflective of the 
period on appeal, do not satisfy the requirements of the 
rating criteria, i.e., episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
Thus while at least some of the requirements for a 60 percent 
rating are met, they are not all met.  

The Board notes that this case is distinguishable from the 
situation in Mauerhan v. Principi, 16 Vet. App. 436 (October 
2002), where the Court found that the use of the term "such 
as" in the rating criteria demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Here, the criteria enumerated 
for the 60 percent rating are stated in the conjunctive.  
Also, as discussed above, the criteria are cumulative.  
Therefore, the Board believes that each of the individual 
criteria must be shown.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Because each of the criteria required for a 60 percent rating 
have not been shown, the Board finds that such a rating is 
not warranted.  

For essentially the same reasons as stated for a 60 percent 
rating, the Board finds that the requirements for a 100 
percent rating are also not met.  Additional requirements for 
a 100 percent rating include evidence of progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

The Board notes with respect to weight loss, that the 
veteran's weight was measured at 301 pounds in September 
2000, two months prior to receipt of his claim of entitlement 
to service connection.  In a March 2002 VA examination, the 
veteran stated that he had lost 75 pounds in 2 years; 
however, he was measured at 305 pounds in May 2002, four 
pounds more than he weighed in September 2000.  Thus, the 
Board finds that progressive weight loss is not shown in this 
case.

Accordingly, for the reasons stated above, the Board finds 
that a 40 percent rating is warranted for the veteran's 
diabetes mellitus.  To that extent the claim is granted.  
However, the criteria for a rating higher than 40 percent are 
not met, and to that extent the claim is denied.

Diabetic complications - schedular ratings

As stated above, the rating criteria for diabetes provide 
that compensable complications of diabetes shall be 
separately rated.  See also 38 C.F.R. § 4.25 (2003); Esteban 
v. Brown, 6 Vet. App. 259 (1994), [separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14].  Therefore, the Board will address each of 
the complications which have been medically attributed to the 
veteran's diabetes separately below.

(i.) Erectile dysfunction

The March 2002 VA genitourinary examination report provides 
an opinion attributing impotence to the veteran's diabetes.  
The examiner found that the veteran's condition has responded 
well to medication, and that he is satisfied with this 
treatment.  An erectile dysfunction has been medically 
attributed to the veteran's diabetes mellitus, a separate 
rating will be awarded under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 and Esteban, supra.

The Board finds that the most appropriate diagnostic code 
under which to evaluate the veteran's erectile dysfunction is 
Diagnostic Code 7522 [penis, deformity, with loss of erectile 
power].  The Board notes that this is the only diagnostic 
code which specifically addresses erectile function.  The 
Board can identify no more appropriate diagnostic code and 
the veteran has not identified one.  See Butts, 5 Vet. App. 
at 538.  

Under Diagnostic Code 7522, a 20 percent rating is the only 
rating available.  Since there are manifestations of erectile 
dysfunction, 38 C.F.R. § 4.31 is inapplicable.  Accordingly, 
a 20 percent rating is warranted.  

Diagnostic Code 7522 instructs that special monthly 
compensation should also be considered under the provisions 
of 38 C.F.R. § 3.350.  The Board has considered whether such 
additional compensation is warranted.  However, in the 
veteran's case, the provisions of 38 C.F.R. § 3.350 are not 
met.  There is no evidence of an acquired absence of one or 
both testicles or other creative organ.  There is no evidence 
that loss of use resulted from wounds or other trauma 
sustained in service or from operations in service for the 
relief of other conditions.  There is no evidence that loss 
of use is traceable to an elective operation performed 
subsequent to service for the correction of a specific injury 
caused by a preceding operation in service.  In addition, 
there is no evidence of atrophy resulting from mumps followed 
by orchitis in service.  

Therefore, the Board finds that the evidence of record 
warrants a 20 percent rating for the veteran's erectile 
dysfunction, but that a higher rating is not warranted or 
available.



(ii.) Skin disorder

The March 2002 VA examination report provides an opinion 
attributing a skin disorder to the veteran's diabetes.  The 
examiner noted multiple skin ulcerations diffusely over the 
body.  Some of the ulcerations began with trauma and will not 
heal.  On examination, multiple skin lesions were noted over 
the posterior hair line and face with multiple hypopigmented 
scars on the upper extremities.  The examiner found that the 
noted lesions "most definitely could be secondary to non-
healing lesions with initial trauma being an inciting event 
or some primary dermatologic condition, with subsequent poor 
healing secondary to diabetes."

A September 2001 VA examination report shows that the veteran 
has sores that last up to six months.  He had one sore on his 
nasal bridge, another on his right zygomatic arch, and one on 
his right forehead, on the left posterior neck, on the 
midline abdomen.  These sores are 1 to 2 cm each.  [He also 
had 8 to 10 areas each up to about a centimeter that have 
developed secondary to some chigger bites.]  
A March 2001 Agent Orange examination simply noted some skin 
sores in the face, abdomen and arms.  

Accordingly, a separate rating will be awarded under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 and 
Esteban, supra.

The Board finds that the most appropriate diagnostic code 
under which to evaluate the veteran's skin disorder is 
Diagnostic Code 7806 [dermatitis or eczema], given the 
description of multiple sores spread diffusely around the 
body.  The Board finds that evaluation under the diagnostic 
codes related to scars is not as appropriate given the 
transitory nature of the veteran's sores.  While the presence 
of at least some sores appears to be constant, the evidence 
shows that individual sores heal after six months, and 
therefore the location of sores on the face head or neck or 
other visible areas is never certain.  Diagnostic Code 7806 
contemplates lesions on both exposed and unexposed areas; 
thus such a determination need not be made.  The Board can 
identify no more appropriate diagnostic code and the veteran 
has not identified one.  See Butts, 5 Vet. App. at 538.  
Accordingly, Diagnostic Code 7806 will be used to evaluate 
the veteran's skin disorder.

The Board notes that Diagnostic Code 7806 was revised 
effective September 16, 2002.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board will consider 
the provisions of both versions.

The former version of Diagnostic Code 7806 [eczema] provides 
the following levels of disability:

50 % with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant;

30 % with exudation or itching constant, extensive 
lesions, or marked disfigurement;

10 % with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area;

0 % with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The current version of Diagnostic Code 7806 provides the 
following levels of disability:

60 % More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period;

30 % 20 to 40 percent of the entire body or 20 to 40 
percent 30 of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 
12-month period;

10 % At least 5 percent, but less than 20 percent, of 
the 10 entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period;

0 % Less than 5 percent of the entire body or less than 
5 0 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period; or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

The Board has considered the veteran's symptoms under both 
versions of the diagnostic code to determine which is more 
favorable.  

Under the current version of the regulations and based on the 
evidence of record, the Board finds that a 10 percent 
disability rating is warranted for the veteran's skin 
disorder.  Based on the description provided in the September 
2001 and March 2002 examinations, it would appear that the 
lesions or sores affect at least 5 percent of the veteran's 
body.  

The Board does not believe that a 30 percent or higher rating 
is warranted.  
For a 30 percent rating, the evidence would have to show that 
20 to 40 percent of the veteran's body was covered by 
lesions, or that systemic therapy such as corticoseteriods or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly during the past 
year.  The description of lesions provided by the September 
2001 and March 2002 examiners does not give the impression of 
such coverage as would affect 20 to 40 percent of the 
veteran's body.  The lesions were described as 1 to 2 cm in 
area, and the lesions on the face, and neck were so few as to 
be individually counted by the September 2001 examiner.  
Further, the evidence does not indicate that the veteran is 
taking systemic therapy for his lesions, or that such therapy 
is indicated.  

A 40 percent rating requires more than 40 percent coverage or 
near constant systemic therapy, neither of which is shown.  

Under the former version of the regulations, a 10 percent 
rating would also be warranted based on symptoms involving an 
exposed surface or extensive area.  A 20 percent rating is 
not warranted, because the evidence does not show constant 
symptoms such as exudation or itching, extensive lesions or 
marked disfigurement.  As stated above, the evidence shows 
lesions which were described as 1 to 2 cm in area, and those 
on exposed areas were so few as to be individually counted by 
the September 2001 examiner.  The Board finds that such a 
description is not consistent with extensive coverage or with 
marked disfigurement.

Accordingly, the Board finds that neither version of the 
diagnostic code would afford the veteran a rating higher than 
10 percent.  Because the former version of the schedular 
criteria can be applied over the entire period and the 
current version can only be applied to the period beginning 
September 16, 2002, the Board will apply the former version.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC 3-2000 [revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change].    

Accordingly, the Board finds that a separate 10 percent 
rating is warranted for the veteran's skin disorder, but a 
rating higher than 10 percent is not warranted.  

(iii.) Peripheral neuropathy of the upper extremities

A March 2001 Agent Orange examination report noted the 
veteran's complaint of numbness and tingling in the hands, 
and this was found to be probably secondary to peripheral 
neuropathy from diabetes.  A May 2002 medical record contains 
a finding that Vitamin B-12 prescribed for the veteran's 
diabetes may be responsible for his peripheral neuropathy.  

An April 2002 EMG report shows a diagnosis of bilateral 
moderate median nerve entrapment at the wrists; however, 
there is no evidence that attributes this condition to the 
veteran's diabetes.  

Accordingly, a separate rating will be awarded for the 
veteran's peripheral neuropathy under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913 and Esteban, supra.  
To the extent that the medical evidence supports such 
distinction, the symptoms attributable to the veteran's 
bilateral median nerve entrapment will not be considered.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Clinical findings with respect to the upper extremities are 
relatively few.  A September 2000 neurological evaluation was 
found to be within normal limits.  The examiner found no 
pertinent sensory or modality changes.  The veteran's motor 
skills were described as within normal limits  

A September 2001 VA examination report contains neurological 
examination findings that are significant for some subjective 
decrease in sensation.  However, this was found to be most 
extensive in the lower extremities, and was said to be 
"mild".  

In December 2001, Dr. C.M. found that the veteran's 
neuropathy was "worse than before".  The veteran complained 
of numbness in the hands and feet.  In March 2002, the 
veteran reported that his neuropathy was keeping him awake at 
night.  However, an April 2002 VA nerve conduction study 
showed "mild" demyelinating peripheral neuropathy.

A March 2002 peripheral nerves examination found objectively 
"mild" peripheral neuropathy.  The veteran was found to 
have 5/5 strength in the upper extremities with symmetric 
tone and appropriate and symmetrical reflexes. An April 2002 
occupational therapy notes shows a history of cramping and 
numbness of both hands which awaken the veteran from sleep.  
An April 2002 EMG report shows a diagnosis of "mild" 
demyelinating axonal motor sensory peripheral neuropathy.  

The Board finds that Diagnostic Code 8612 [neuritis; lower 
radicular group] is the most appropriate diagnostic code 
under which to evaluate the veteran's peripheral neuropathy 
of the upper extremities.  The Board notes the evidence from 
the December 2001 examination of Dr. C.M., identifying 
numbness of the hands as the veteran's primary complaint.  
Diagnostic Code 8612 contemplates symptoms affecting the 
intrinsic muscles of the hand and some or all of the flexors 
of the wrist and fingers.  The Board can identify no more 
appropriate diagnostic code and the veteran has not 
identified one.  See Butts, 5 Vet. App. at 538.  Accordingly, 
Diagnostic Code 8612 will be used.

Diagnostic Code 8612 [neuritis] rates by analogy to 
Diagnostic Code 8512 [lower radicular group; paralysis of], 
which provides the following levels of disability:

Major  Minor
70 %    60% Complete: all intrinsic muscles of hand, and some 
or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand);

Incomplete:
50%    40% Severe;

40%    30% Moderate;

20%    20% Mild.

See 38 C.F.R. § 4.124a, Diagnostic Code 8612 (2003).

Given the consistent description of "mild" symptoms noted 
in the medical evidence of record, including the December 
2001 and March 2002 examinations and in the April 2002 EMG 
report, the Board finds that a 20 percent disability rating 
is warranted under Diagnostic Code 8515 for each upper 
extremity.  None of the medical evidence indicates moderate 
or severe symptoms; accordingly, the Board finds that a 
rating higher than 20 percent is not warranted.  

(iv.) gastrointestinal symptoms

During a March 2002 VA examination, the veteran was found to 
be suffering from alternating constipation and loose stool as 
a result of oral agents used to control his diabetes.  The 
veteran denied any other gastrointestinal complaints.  
Accordingly, a separate rating will be awarded under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 and 
Esteban, supra.

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with gastrointestinal disorders, effective May 2001.  
However, no diagnostic code applicable to this issue have 
been changed.  The provisions of 38 C.F.R. § 4.112, 
concerning weight loss, are potentially applicable to this 
issue and have been changed.  However, in this case no weight 
loss has been demonstrated.  Accordingly, although the Board 
has considered Karnas, it is inapplicable given the 
circumstances of this case.  

The Board finds that, given the veteran's identification of 
alternating constipation and diarrhea as the primary 
symptoms, Diagnostic Code 7319 [irritable colon syndrome] is 
the most appropriate diagnostic code under which to evaluate 
his gastrointestinal symptoms.  The Board can identify no 
more appropriate diagnostic code and the veteran has not 
identified one.  See Butts, 5 Vet. App. at 538.  Accordingly, 
Diagnostic Code 7913 will be used.

Diagnostic Code 7913 [irritable colon syndrome] provides the 
following levels of disability:

30 % Severe; diarrhea, or alternating diarrhea and 
constipation, more or less constant abdominal distress;

10 % Moderate; frequent episodes of bowel disturbance 
and abdominal distress;

0 %  Mild; disturbances of bowel function with 
occasional episodes of abdominal distress.

See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2003).

The primary medical evidence as to the severity of the 
veteran's gastrointestinal symptoms comes from a September 
2001 examination report.  The examiner found that the veteran 
suffered from some mild constipation.  There is no medical 
evidence that is reflective of episodes of "abdominal 
distress."  An August 2001 hospitalization report shows a 
finding of no gastrointestinal complaints.  

Given the essentially mild level of symptomatology reflected 
in the evidence of record, the Board finds that the veteran's 
gastrointestinal symptoms are noncompensably disabling.  
Because the disability is not compensable, it will not be 
separately rated.  See Diagnostic Code 7913, Note (1).

(v.)  Anemia

The Board additionally observes that, although the veteran 
has claimed to have anemia due to his diabetes, a March 2002 
VA examiner found it doubtful that there was any such 
relationship.  There is no indication in the extensive 
medical reports that the veteran's anemia is a complication 
of his diabetes.  To the extent that the veteran himself is 
attempting to establish such a connection, it is well 
established that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."]  
Accordingly, the medical evidence does not indicate that 
anemia is a complication of the veteran's diabetes.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
diabetes has not changed appreciably during the appeal 
period.  There appears to have been none of the symptoms 
which would allow for the assignment of a 60 percent or 
higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 40 percent disability rating is properly 
assigned for the entire period.  

Similarly, for the complications of diabetes, the evidence 
appears to show fairly consistent symptomatology related to 
the veteran's erectile dysfunction, his skin disorder and his 
peripheral neuropathy of the upper extremities during the 
period on appeal.  There is no time during the period on 
appeal for which a higher rating could be awarded for any of 
the complications of diabetes.  Accordingly, the ratings 
assigned above are effective during the entire period from 
December 6, 2000, when the veteran filed his initial claim of 
entitlement to service connection for diabetes mellitus.

The matter of the veteran's entitlement to extraschedular 
ratings will be addressed below.

2.  Entitlement to an increased disability rating for 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.

The veteran is also seeking increased disability ratings for 
his service-connected bilateral peripheral neuropathy of the 
lower extremities, which is currently evaluated as 10 percent 
disabling for each extremity under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (2003).  He essentially contends that 
his symptoms are more severe than is contemplated by the 
currently assigned rating.

Factual Background

Private medical records beginning in October 1997 show that 
the veteran's peripheral neuropathy was considered severe and 
painful at that time.  However, by December 1997, the 
veteran's symptoms were described as stable by Dr. C.M.  In 
February 1998, his peripheral neuropathy was described as 
improved and the veteran was taken off drug therapy.  In 
April 1998, the veteran was noted to have experienced "some 
severe neuropathy", but at the time of the examination, he 
was noted to have intact strength in all extremities, intact 
coordination, sensation, pinprick, light touch, but with 
diminished vibration.  By June 1998, the veteran's peripheral 
neuropathy was found to be mild and stable.  This was also 
the finding in August 1998, November 1998.  

The Board notes that the veteran filed his claim of 
entitlement to service connection in December 2000.  
Therefore, the Board's primary concern in evaluating the 
veteran's condition is from December 2000 to present.  

An August 2001 hospitalization report shows a complaint of 
numbness in the right upper thigh for the past 20 years.  

A September 2001 VA examination found that the veteran's 
peripheral neuropathy of the lower extremities was mild.  

In December 2001, Dr. C.M. found that the veteran's 
neuropathy was "worse than before".  He complained of 
numbness in the hands and feet.  In March 2002, the veteran 
reported that his neuropathy was keeping him awake at night.  
However, an April 2002 VA nerve conduction study showed mild 
demyelinating peripheral neuropathy.

A March 2002 peripheral nerves examination found objectively 
mild peripheral neuropathy predominantly causing diminished 
temperature sensation in both lower extremities, which was 
found not to have progressed to the point of causing major 
difficulties in balance.  However this was said to have an 
exaggerated result on the veteran in the context of his 
preexisting blindness.  He was found to have 5/5 strength in 
the upper and lower extremities with symmetric tone and 
appropriate and symmetrical reflexes.  There was some slight 
diminution of reflexes at the Achilles, bilaterally.  There 
was also a decrease in pinprick and light touch in both lower 
extremities from the mid calf to the knee.  And a mild 
diminution of vibration sense in both lower extremities.  The 
veteran had a fairly normal casual gait.  

Relevant Law and Regulations

The law and regulations which are generally applicable to 
increased rating claims have been set out above.

Specific schedular criteria

Diagnostic Code 8620 [neuritis] provides the following levels 
of disability:

Complete paralysis;
80 % the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.

Incomplete paralysis;
60 % severe, with marked muscular atrophy;

40 % moderately severe;

20 % moderate;

10% mild.

38 C.F.R. § 4.124a, Diagnostic Code 8620 (2003).

The Board observes that words such as "mild", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not necessarily dispositive 
of an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (2003).

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8620 deals specifically with neurological 
disorders affecting the sciatic nerve, which serves the lower 
extremities.  The Board finds that the criteria enumerated 
under Diagnostic Code 8620 address the symptomatology 
reported by the veteran.  The Board cannot identify another 
diagnostic code that is as appropriate to the veteran's 
peripheral neuropathy of the lower extremities as 8260 and 
the veteran has not identified one.  Accordingly the 
veteran's peripheral neuropathy of the lower extremities will 
be evaluated under Diagnostic Code 8260. 

Schedular rating

The Board finds that, while the level of symptomatology 
associated with the veteran's peripheral neuropathy has 
fluctuated over the period during which he has been treated, 
during the period on appeal, the veteran's symptoms have 
generally been described as mild.  In reviewing the evidence, 
which has been described in detail in the factual background 
section above, the Board finds that the veteran's peripheral 
neuropathy symptoms appear to have shown improvement since he 
first sought treatment, with diminishment of pain and 
examiners and treating physicians more recently describing 
the veteran's symptomatology as being mild.  

The Board acknowledges the veteran's complaint that his 
symptoms keep him awake at times, as well as objective 
findings of decreased pinprick, temperature sensation and 
light touch and slight diminution of Achilles reflexes.  
However, the objective clinical evidence shows generally no 
decrease in strength, symmetric tone and reflexes, a fairly 
normal gait and no major difficulties in balance.  After 
evaluating the evidence, Board concludes that the overall 
impact of the veteran's peripheral neuropathy is no more than 
mild.  During the period on appeal, there is no medical 
evidence consistent with moderate, moderately severe or 
severe incomplete paralysis, or complete paralysis of the 
sciatic nerve.  Accordingly, the criteria for a 10 percent 
disability rating are approximated, and there is no basis 
upon which to assign higher disability ratings.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
peripheral neuropathy of the lower extremities has not 
changed appreciably during the appeal period.  As described 
in detail in the factual background section above, in 1997 
and 1998, prior to the veteran's claim of entitlement to 
service connection, the evidence clearly shows that his 
symptoms were more severe than they are currently.  However, 
during the period since December 6, 2000, the veteran's 
symptoms have generally been mild.  There appears to have 
been none of the symptoms which would allow for the 
assignment of a 20 percent or higher disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 10 percent 
disability rating for each lower extremity was properly 
assigned for the entire period.  

Extraschedular ratings

In the Statement of the Case dated September 2002, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected diabetes and bilateral 
peripheral neuropathy of the lower extremities.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that a certain degree of occupational 
impairment is contemplated in the ratings currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  However, the veteran 
has not indicated, nor has he presented evidence to support 
the premise, that his service connected diabetes and 
bilateral peripheral neuropathy of the lower extremities 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  The veteran 
has not worked for many years due to his service-connected 
retinitis pigmentosa with bilateral blindness, which is rated 
as 100 percent disabling.  None of the disabilities 
associated with his diabetes have been demonstrated to cause 
marked interference with employment.  There is no evidence of 
any hospitalization specifically for diabetes or peripheral 
neuropathy.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery for either 
condition.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected diabetes and 
peripheral neuropathy do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

An increased evaluation of 40 percent for diabetes mellitus 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

A separate 20 percent rating is awarded for erectile 
dysfunction as a complication of  service-connected diabetes 
mellitus, subject to controlling regulations applicable to 
the payment of monetary benefits.  

A separate 10 percent rating is awarded for a skin disorder 
as a complication of  service-connected diabetes mellitus, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  

A separate 20 percent rating is awarded for peripheral 
neuropathy of the left upper extremity as a complication of 
service-connected diabetes, subject to controlling 
regulations applicable to the payment of monetary benefits.  

A separate 20 percent rating is awarded for peripheral 
neuropathy of the right upper extremity as a complication of 
service-connected diabetes, subject to controlling 
regulations applicable to the payment of monetary benefits.  

An increased evaluation for peripheral neuropathy of the left 
lower extremity is denied.

An increased evaluation for peripheral neuropathy of the 
right lower extremity is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



